DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 2/16/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/936469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other (see below table)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Ap#16/936482
Ap# 16/936469
1. A method for accessing data nodes of a data cluster, the method comprising: obtaining, by a data access gateway (DAG), a request from a host; and in response to the request: obtaining bidding counters from the data nodes; obtaining metadata mappings from the data nodes; identifying, based on the bidding counters and metadata mappings, a data node of the data nodes associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings; and sending the request to the data node.
1. A method for accessing data nodes of a data cluster, the method comprising: obtaining, by a data access gateway (DAG), a first request from a host; and in response to the first request: obtaining first bidding counters from the data nodes; obtaining first metadata mappings from the data nodes; making a first determination that the first request may not be served using any data node in an accelerator pool of the data cluster; and in response to the first determination: identifying, based on the bidding counters and metadata mappings, a data node in a non-accelerator pool of the data cluster associated with a first highest bidding counter of the bidding counters and a first appropriate metadata mapping of the metadata mappings; and sending the first request to the data node in the non-accelerator pool of the data cluster.
2. The method of claim 1, wherein the metadata mappings specify what data is stored on each of the data nodes.
2. The method of claim 1, the method further comprising: obtaining, by the DAG, a second request from a host; and in response to the second request: obtaining second bidding counters from the data nodes; obtaining second metadata mappings from the data nodes; making a second determination that the second request may be serviced using the accelerator pool of the data cluster; and in response to the second determination: identifying, based on the bidding counters and metadata mappings, a data node in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings; and sending the second request to the data node in the accelerator pool.
3. The method of claim 1, wherein the bidding counters specify an amount computational resources of the data nodes available to service the request.
3. The method of claim 1, wherein the metadata mappings specify what data is stored on each of the data nodes.
4. The method of claim 3, wherein a bidding counter of the bidding counters is associated with a data node.
4. The method of claim 1, wherein the bidding counters specify an amount computational resources of the data nodes of the data nodes available to serve the first request.
5. The method of claim 1, wherein the request is one selected from a group consisting of: a read request; an update request; an information request; and a delete request.
5. The method of claim 1, wherein the first request is one selected from a group consisting of: a read request; a write request; an update request; an information request; and a delete request.
6. The method of claim 1, the method further comprising: prior to obtaining the request: obtaining, by a data processor, system metadata from the data nodes of the data nodes; selecting, based on the system metadata, a second data node of the data nodes to perform DAG operations; selecting, based on the system metadata, the data nodes of the data nodes to perform bidding counter operations; selecting, based on the system metadata, the data nodes of the data nodes to perform metadata mapping operations; and initiating the performance of: a DAG on the second data node, the bidding counter operations on each of the data nodes, and the metadata mapping operation on each of the data nodes.
6. The method of claim 1, the method further comprising: prior to obtaining the first request: obtaining, by a data processor, system metadata from the data nodes of the data nodes; selecting, based on the system metadata, a second data node of the data nodes included in the accelerator pool to perform DAG operations; selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform bidding counter operations; selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform metadata mapping operations; and initiating the performance of: DAG operations on the second data node of the data nodes included in the accelerator pool, the bidding counter operations on the data nodes of the data nodes in the non-accelerator pool, and the metadata mapping operation on the data nodes of the data nodes included in the non-accelerator pool.
7. The method of claim 6, wherein the system metadata specifies computational resources available to the data nodes.
7. The method of claim 6, wherein the system metadata specifies computational resources available to the data nodes of the data nodes.
8. A system for accessing data nodes of a data cluster, comprising: a processor; a data access gateway (DAG), which when executed by the processor performs a method, the method comprising: obtaining, by the DAG, a request from a host; and in response to the request: obtaining bidding counters from the data nodes; obtaining metadata mappings from the data nodes; identifying, based on the bidding counters and metadata mappings, a data node of the data nodes associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings; and sending the request to the data node. 62
 8. A system for accessing data nodes of a data cluster, comprising: a processor; a data access gateway (DAG), which when executed by the processor performs a method, the method comprising: obtaining, by the DAG, a second request from a host; and in response to the second request: obtaining second bidding counters from the data nodes; obtaining second metadata mappings from the data nodes; making a second determination that the second request may be serviced using the accelerator pool of the data cluster; and in response to the second determination: identifying, based on the bidding counters and metadata mappings, a data node in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings; and sending the second request to the data node in the accelerator pool.
9. The system of claim 8, wherein the metadata mappings specify what data is stored on each of the data nodes
9. The system of claim 8, wherein the method further comprising: obtaining, by the DAG, a second request from a host; and in response to the second request: obtaining second bidding counters from the data nodes; obtaining second metadata mappings from the data nodes; making a second determination that the second request may be serviced using the accelerator pool of the data cluster; and in response to the second determination: identifying, based on the bidding counters and metadata mappings, a data node in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings; and sending the second request to the data node in the accelerator pool.
10. The system of claim 8, wherein the bidding counters specify an amount computational resources of the data nodes available to service the request.
10. The system of claim 8, wherein the metadata mappings specify what data is stored on each of the data nodes.
11. The system of claim 10, wherein a bidding counter of the bidding counters is associated with a data node.
11. The system of claim 8, wherein the bidding counters specify an amount computational resources of the data nodes of the data nodes available to serve the first request.
12. The system of claim 8, wherein the request is one selected from a group consisting of: a read request; an update request; an information request; and a delete request.
12. The system of claim 8, wherein the first request is one selected from a group consisting of: a read request; a write request; an update request; an information request; and a delete request.
13. The system of claim 8, wherein the method further comprising: prior to obtaining the request: obtaining, by a data processor, system metadata from the data nodes of the data nodes; selecting, based on the system metadata, a second data node of the data nodes to perform DAG operations; selecting, based on the system metadata, the data nodes of the data nodes to perform bidding counter operations; selecting, based on the system metadata, the data nodes of the data nodes to perform metadata mapping operations; and initiating the performance of: a DAG on the second data node, the bidding counter operations on each of the data nodes, and the metadata mapping operation on each of the data nodes.
13. The system of claim 8, the method further comprising: prior to obtaining the first request: obtaining, by a data processor, system metadata from the data nodes of the data nodes; selecting, based on the system metadata, a second data node of the data nodes included in the accelerator pool to perform DAG operations; selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform bidding counter operations; selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform metadata mapping operations; and initiating the performance of: DAG operations on the second data node of the data nodes included in the accelerator pool, the bidding counter operations on the data nodes of the data nodes in the non-accelerator pool, and the metadata mapping operation on the data nodes of the data nodes included in the non-accelerator pool.
14. The system of claim 13, wherein the system metadata specifies computational resources available to the data nodes.
14. The system of claim 13, wherein the system metadata specifies computational resources available to the data nodes of the data nodes. 
15. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for accessing data nodes of a data cluster, the method comprising:

obtaining, by a data access gateway (DAG), a request from a host; and in response to the request: obtaining bidding counters from the data nodes; obtaining metadata mappings from the data nodes; identifying, based on the bidding counters and metadata mappings, a data node of the data nodes associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings; and sending the request to the data node.
15. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for accessing data nodes of a data cluster, the method comprising: obtaining, by a data access gateway (DAG), a first request from a host; and in response to the first request: obtaining first bidding counters from the data nodes; obtaining first metadata mappings from the data nodes; making a first determination that the first request may not be served using any data node in an accelerator pool of the data cluster; and in response to the first determination: identifying, based on the bidding counters and metadata mappings, a data node in a non-accelerator pool of the data cluster associated with a first highest bidding counter of the bidding counters and a first appropriate metadata mapping of the metadata mappings; and sending the first request to the data node in the non-accelerator pool of the data cluster.
16. The non-transitory computer readable medium of claim 15, wherein the metadata mappings specify what data is stored on each of the data nodes.
16. The non-transitory computer readable medium of claim 15, wherein the method further comprising: obtaining, by the DAG, a second request from a host; and in response to the second request: obtaining second bidding counters from the data nodes; obtaining second metadata mappings from the data nodes; making a second determination that the second request may be serviced using the accelerator pool of the data cluster; and in response to the second determination: identifying, based on the bidding counters and metadata mappings, a data node in the accelerator pool associated with at least highest bidding counter of the second bidding counters and an appropriate metadata mapping of the second metadata mappings; and sending the second request to the data node in the accelerator pool.
17. The non-transitory computer readable medium of claim 15, wherein the bidding counters specify an amount computational resources of the data nodes available to service the request.
17. The non-transitory computer readable medium of claim 15, wherein the metadata mappings specify what data is stored on each of the data nodes.
18. The non-transitory computer readable medium of claim 17, wherein a bidding counter of the bidding counters is associated with a data node.
18. The non-transitory computer readable medium of claim 15, wherein the bidding counters specify an amount computational resources of the data nodes of the data nodes available to serve the first request.
19. The non-transitory computer readable medium of claim 15, wherein the request is one selected from a group consisting of: a read request; an update request; an information request; and a delete request.
19. The non-transitory computer readable medium of claim 15, wherein the first request is one selected from a group consisting of: a read request; a write request; an update request;
an information request; and a delete request.
20. The non-transitory computer readable medium of claim 15, wherein the method further comprising: prior to obtaining the request: obtaining, by a data processor, system metadata from the data nodes of the data nodes; selecting, based on the system metadata, a second data node of the data nodes to perform DAG operations; selecting, based on the system metadata, the data nodes of the data nodes to perform bidding counter operations; selecting, based on the system metadata, the data nodes of the data nodes to perform metadata mapping operations; and initiating the performance of: a DAG on the second data node, the bidding counter operations on each of the data nodes, and the metadata mapping operation on each of the data nodes. 65
20. The non-transitory computer readable medium of claim 15, the method further comprising: prior to obtaining the first request: obtaining, by a data processor, system metadata from the data nodes of the data nodes; selecting, based on the system metadata, a second data node of the data nodes included in the accelerator pool to perform DAG operations; selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform bidding counter operations; selecting, based on the system metadata, the data nodes of the data nodes included in the non-accelerator pool to perform metadata mapping operations; and initiating the performance of: DAG operations on the second data node of the data nodes included in the accelerator pool, the bidding counter operations on the data nodes of the data nodes in the non-accelerator pool, and the metadata mapping operation on the data nodes of the data nodes included in the non-accelerator pool. 69



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2017/0093681 A1 to Chaubey et al(hereafter referenced as Chaubey) in view of Pub.No.: US 2018/0004622 A1 to Brandt.
Regarding claim 1,  Chaubey discloses “A method for accessing data nodes(access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]) of a data cluster, the method comprising: obtaining, by a data access gateway (DAG)” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]), “a request from a host” (subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 [par.0020]), “obtaining metadata mappings from the data nodes” (metadata collector [Fig.2/item 100]).
Chaubey does not explicitly disclose “and in response to the request: obtaining bidding counters from the data nodes; obtaining metadata mappings from the data nodes; identifying, based on the bidding counters and metadata mappings, a data node of the data nodes associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings; and sending the request to the data node 
However, Brandt discloses “and in response to the request: obtaining bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a); “identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), a data node of the data nodes(UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145]) associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); and sending the request to the data node” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubey’s application metadata using export protocols with Brandt’s performance counter processor that monitors the performance of a processor that manages events in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Chaubey teaches a data access gateway that comprises metadata mappings via a collector, Brandt discloses  counters which identify the performance and management features of a processor, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the metadata mappings specify what data is stored on each of the data nodes” (metadata collector 100 in response to receiving records Metadata collector 100 may collect/store records and parse the records in accordance with the IPFIX protocol to extract the requested subset of the advertised application metadata Chaubey[par.0102]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the bidding counters specify an amount computational resources of the data nodes available to service the request” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein a bidding counter (counter Brandt[Fig.2a]) of the bidding counters is associated with a data node (i.e. interconnected to base station node Brandt[par.0145]).” 
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the request is one selected from a group consisting of: a read request”(register read Brandt [Fig.4a/414]); “an update request” (renaming request Brandt [Fig.4a/410]); “an information request” (exception handling Brandt [Fig.4a/item 422]); “and a delete request” (rename request Brandt [Fig.4a/item 410]).
Regarding claim 6 in view of claim 1, the references combined disclose “the method further comprising: prior to obtaining the request: obtaining, by a data processor, system metadata(metadata collector Chaubey [Fig.2/item 100]) from the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' Chaubey [par.0029]); “selecting, based on the system metadata, a second data node of the data nodes to perform DAG operations” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]); “selecting, based on the system metadata, the data nodes of the data nodes to perform bidding counter operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “selecting, based on the system metadata” (metadata collector Chaubey [Fig.2/item 100]), “the data nodes of the data nodes to perform metadata mapping operations” (performance counters monitors performance via processing logic operations Brandt[Fig.3c/item 330]); “and initiating the performance of: a DAG on the second data node” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “the bidding counter operations on each of the data nodes, and the metadata mapping operation on each of the data nodes.” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]),

Regarding claim 7 in view of claim 6, the references combined disclose “wherein the system metadata specifies computational resources available to the data nodes. (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]).
Regarding claim 8,  Chaubey discloses “a system for accessing data nodes of a data cluster” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' Chaubey [par.0029]), comprising: a processor; a data access gateway (DAG)” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]) , “which when executed by the processor performs a method, the method comprising: obtaining, by the DAG, a request from a host” (subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 Chaubey [par.0020]), obtaining metadata mappings from the data nodes” (metadata collector Chaubey [Fig.2/item 100]).
Chaubey does not explicitly disclose “and in response to the request: obtaining bidding counters from the data nodes; identifying, based on the bidding counters and metadata mappings, a data node of the data nodes associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings; and sending the request to the data node.

However, Brandt discloses “and in response to the request: obtaining bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a); “identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), a data node of the data nodes(UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145]) associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); and sending the request to the data node” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubey’s application metadata using export protocols with Brandt’s performance counter processor that monitors the performance of a processor that manages events in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Chaubey teaches a data access gateway that comprises metadata mappings via a collector, Brandt discloses  counters which identify the performance and management features of a processor, and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “wherein the metadata mappings specify what data is stored on each of the data nodes” (metadata collector 100 in response to receiving records Metadata collector 100 may collect/store records and parse the records in accordance with the IPFIX protocol to extract the requested subset of the advertised application metadata Chaubey[par.0102]).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein the bidding counters specify an amount computational resources of the data nodes available to service the request” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).
Regarding claim 11 in view of claim 10, the references combined disclose “wherein a bidding counter (counter Brandt[Fig.2a])  of the bidding counters is associated with a data node” (i.e. interconnected to base station node Brandt[par.0145]).”
Regarding claim 12 in view of claim 8, the references combined disclose “wherein the request is one selected from a group consisting of: a read request(register read Brandt[Fig.4a/414]); “an update request” (renaming request Brandt [Fig.4a/410]); “an information request” (exception handling Brandt[Fig.4a/item 422]) ; and a delete request” (rename request Brandt[Fig.4a/item 410]).
Regarding claim 13 in view of claim 8, the references combined disclose “wherein the method further comprising: prior to obtaining the request: obtaining, by a data processor, system metadata(metadata collector [Fig.2/item 100])  from the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' Chaubey [par.0029]); “selecting, based on the system metadata, a second data node of the data nodes to perform DAG operations” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]); “selecting, based on the system metadata, the data nodes of the data nodes to perform bidding counter operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “selecting, based on the system metadata, the data nodes of the data nodes to perform metadata mapping operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); “and initiating the performance of: a DAG on the second data node, the bidding counter operations on each of the data nodes, and the metadata mapping operation on each of the data nodes.” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]),
Regarding claim 14 in view of claim 13, the references combined disclose “wherein the system metadata specifies computational resources available to the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' Chaubey [par.0029]).
Regarding claim 15, Chaubey discloses “a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for accessing data nodes of a data cluster” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' [par.0029]), “the method comprising: obtaining, by a data access gateway (DAG)” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW)[Fig.1/item 8]), “a request from a host” (subscriber devices 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by subscriber devices 16 [par.0020]); “obtaining metadata mappings from the data nodes” (metadata collector [Fig.2/item 100]).
Chaubey does not explicitly disclose “and in response to the request: obtaining bidding counters from the data nodes; identifying, based on the bidding counters and metadata mappings, a data node of the data nodes associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings; and sending the request to the data node.” 
However, Brandt discloses “and in response to the request: obtaining bidding counters from the data nodes” (obtaining response from performance counter Brandt [Fig.1/item 116a); “identifying, based on the bidding counters and metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), a data node of the data nodes(UE connects to a base station or node , which potentially corresponds in nature to a mobile station Brandt[par.0145]) associated with a highest bidding counter of the bidding counters and an appropriate metadata mapping of the metadata mappings” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); and sending the request to the data node” (obtaining response from performance counter Brandt[Fig.1/item 116a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubey’s application metadata using export protocols with Brandt’s performance counter processor that monitors the performance of a processor that manages events in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Chaubey teaches a data access gateway that comprises metadata mappings via a collector, Brandt discloses  counters which identify the performance and management features of a processor, and both are from the same field of endeavor.
Regarding claim 16 in view of claim 15, the references combined disclose “wherein the metadata mappings specify what data is stored on each of the data nodes” (metadata collector 100 in response to receiving records Metadata collector 100 may collect/store records and parse the records in accordance with the IPFIX protocol to extract the requested subset of the advertised application metadata Chaubey[par.0102]).
Regarding claim 17 in view of claim 15, the references combined disclose “wherein the bidding counters specify an amount computational resources of the data nodes available to service the request” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).
Regarding claim 18 in view of claim 15, the references combined disclose “wherein a bidding counter of the bidding counters is associated with a data node” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).
Regarding claim 19 in view of claim 15, the references combined disclose “wherein the request is one selected from a group consisting of: a read request” (register read Brandt [Fig.4a/414]); “an update request” (renaming request Brandt [Fig.4a/410]); “an information request” (exception handling Brandt [Fig.4a/item 422]); and a delete request” (rename request Brandt [Fig.4a/item 410]).
Regarding claim 20 in view of claim 15, the references combined disclose “wherein the method further comprising: prior to obtaining the request: obtaining, by a data processor, system metadata(metadata collector Chaubey [Fig.2/item 100])  from the data nodes of the data nodes” (access network 6 includes network nodes that execute communication protocols of a data cluster, having a cluster of service nodes 10A-10B (collectively, “service nodes 10' Chaubey [par.0029]); “selecting, based on the system metadata, a second data node of the data nodes to perform DAG operations” (i.e. an Access Gateway (aGW), or a Packet Data Network (PDN) Gateway (PGW) Chaubey [Fig.1/item 8]); “selecting, based on the system metadata (metadata collector [Fig.2/item 100]),, the data nodes of the data nodes to perform bidding counter operations” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]); selecting, based on the system metadata (metadata collector Chaubey [Fig.2/item 100]), “the data nodes of the data nodes to perform metadata mapping operations; and initiating the performance of: a DAG on the second data node” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]), “the bidding counter operations on each of the data nodes, and the metadata mapping operation on each of the data nodes” (performance counters monitors performance via processing logic Brandt[Fig.3c/item 330]).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433       

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433